Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Significantly enhanced electrochemical performance of lithium titanate anode for lithium ion battery by the hybrid of nitrogen and sulfur co-doped graphene quantum dots” published in Electrochimica Acta vol. 178, pp. 303-311, 2015 by Ruiyi et a. (“Ruiyi”). Regarding claims 1, 2, 4, 5, and 7, Ruiyi discloses anode active materials and lithium ion batteries including the same. Specifically, the anode active material includes sulfur/nitrogen-doped graphene quantum dot particles deposited on the surface of lithium titanium oxide particles. The lithium titanium oxide particles have diameters in the range of 30-60nm and the sulfur/nitrogen-doped graphene quantum dots have average particle diameter of 5nm. The lithium titanium oxide used is Li4Ti5O12.
Ruiyi is silent regarding the thickness of the quantum dot layer on the surface of the lithium titanium oxide particles. Nonetheless, Ruiyi criticizes previous graphene coating layers on anode active material layers for being too thick. Accordingly, based on its teaching that a benefit of the disclosed invention is an ability to provide thinner graphene coatings on anode active materials, the person of ordinary skill in the art at the time of invention would have had reason to experiment with thin coatings of the quantum dots, including monolayers.
Further regarding claim 6, the only additional limitations provided by the claim are product -by- process limitations. There is no evidence that the process leads to a material having different structure than that disclosed in Ruiyi, and thus claim 6 is anticipated for the same reason as claim 1.
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. Applicant argues that because the material of Ruiyi includes quantum dots embedded in the LTO particles it does not render the claimed invention obvious.  The claims, however, do not preclude the presence of embedded quantum dots.  Additionally, Ruiyi expressly discloses that in addition to the embedded quantum dots, other quantum dots are attached to the surface of the LTO particles.  Applicant has not provided any evidence that suggests this disclosure in Ruiyi is in anyway incorrect.
Allowable Subject Matter
Claims 8-12 are allowed for the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/               Examiner, Art Unit 1727